Exhibit 10.9(a)
NOTE: Restricted stock awards made to members of the Management Committee
(“Participants”) of U.S. Bancorp (the “Company”) after December 31, 2008 will
have the terms and conditions set forth in each Participant’s award summary (the
“Award Summary”), which can be accessed on the Citigroup/Smith Barney Benefit
Access Website at www.benefitaccess.com. The Award Summary may be viewed at any
time on this Website, and the Award Summary may also be printed out. In addition
to the individual terms and conditions set forth in the Award Summary, each
restricted stock award will have the terms and conditions set forth in the form
of Restricted Stock Award Agreement below. As a condition of each restricted
stock award, Participant accepts the terms and conditions of the Award Summary
and the Restricted Stock Award Agreement.
U.S. BANCORP
RESTRICTED STOCK AWARD AGREEMENT
THIS AGREEMENT sets forth the terms and conditions of a restricted stock award
of Common Stock (the “Common Stock”), par value $0.01 per share, of the Company
granted to each Participant by the Company pursuant to its 2007 Stock Incentive
Plan (the “Plan”).
The Company and Participant agree as follows:

1.   Award       Subject to the terms and conditions of this Agreement, the
Company grants to Participant a restricted stock award of the number of shares
of the Company’s Common Stock (the “Shares”) set forth in Participant’s Award
Summary. The date of grant of such award (the “Grant Date”) is also set forth in
Participant’s Award Summary.   2.   Vesting

  (a)   Subject to the terms and conditions of this Agreement, the Shares shall
vest as set forth in Participant’s Grant Summary.     (b)   Notwithstanding the
vesting provision contained in Section 2(a) above, but subject to the other
terms and conditions of this Agreement, if Participant has been continuously
employed by the Company or any Affiliate of the Company until the date of a
Qualifying Termination (as defined below), immediately upon such Qualifying
Termination, Participant shall be vested in all of the Shares granted in this
Agreement. For purposes of this Agreement, the following terms shall have the
following definitions:

  (i)   “Affiliate” shall be defined as defined in Rule 12b-2 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).     (ii)  
“Announcement Date” shall mean the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.    
(iii)   “Cause” shall mean (A) the continued failure by Participant to
substantially perform Participant’s duties with the Company or any Affiliate
(other than any such failure resulting from Participant’s

 



--------------------------------------------------------------------------------



 



      Disability (as defined in Section 4(b)), after a demand for substantial
performance is delivered to Participant that specifically identifies the manner
in which the Company believes that Participant has not substantially performed
Participant’s duties, and Participant has failed to resume substantial
performance of Participant’s duties on a continuous basis, (B) gross and willful
misconduct during the course of employment (regardless of whether the misconduct
occurs on the Company’s premises), including, without limitation, theft,
assault, battery, malicious destruction of property, arson, sabotage,
embezzlement, harassment, acts or omissions which violate the Company’s rules or
policies (such as breaches of confidentiality), or other conduct which
demonstrates a willful or reckless disregard of the interests of the Company or
its Affiliates or (C) Participant’s conviction of a crime (including, without
limitation, a misdemeanor offense) which impairs Participant’s ability
substantially to perform Participant’s duties with the Company.     (iv)  
“Change in Control” shall mean any of the following occurring after the date of
this Agreement:

  (A)   The acquisition by any Person (as defined in Section 2(b)(vi)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (A), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by a subsidiary of the Company or any employee benefit
plan (or related trust) sponsored or maintained by the Company or a subsidiary
of the Company (a “Company Entity”) or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clause (i), (ii) or (iii) of this
clause (A); or     (B)   Individuals who, as of the Grant Date, constitute the
Company’s Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors (except as a result of
the death, retirement or disability of one or more members of the Incumbent
Board); provided, however, that any individual becoming a director subsequent to
the date of this Agreement whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, (1) any such individual whose initial assumption of office occurs as a
result of

2



--------------------------------------------------------------------------------



 



      an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board, (2) any
director designated by or on behalf of a Person who has entered into an
agreement with the Company (or which is contemplating entering into an
agreement) to effect a Business Combination (as defined in Section 2(b)(iv)(C))
with one or more entities that are not Company Entities or (3) any director who
serves in connection with the act of the Board of Directors of increasing the
number of directors and filling vacancies in connection with, or in
contemplation of, any such Business Combination; or     (C)   Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (1) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock or the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any Company
Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

3



--------------------------------------------------------------------------------



 



  (D)   Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

  (v)   “Notice of Termination” shall mean a written notice which sets forth the
date of termination of Participant’s employment.     (vi)   “Person” shall be
defined as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.    
(vii)   “Qualifying Termination” shall mean a termination of Participant’s
employment with the Company or its Affiliates by the Company for any reason
other than Cause within 12 months following a Change in Control; provided,
however, that any such termination shall not be a Qualifying Termination if
Participant has been notified in writing more than 30 days prior to the
Announcement Date that Participant’s employment with the Company is not expected
to continue for more than 12 months following the date of such notification;
provided that such exclusion from Qualifying Termination shall only apply if
Participant’s employment with the Company is terminated within such 12 month
period; and provided, further, that any such termination shall not be a
Qualifying Termination if Participant has announced in writing, prior to the
date the Company provides Notice of Termination to Participant, the intention to
terminate employment, subject to the condition that any such termination by the
Company prior to Participant’s stated termination date shall be deemed to be
termination by Participant on such stated date unless termination by the Company
is for Participant’s gross and willful misconduct.

3.   Restriction on Transfer       Until the Shares vest pursuant to Section 2
or 4 of this Agreement, none of the Shares may be pledged, alienated, attached
or otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance shall be void and unenforceable against the Company. No attempt to
transfer the Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the purported transferee with any interest or right in or
with respect to the Shares.   4.   Forfeiture; Early Vesting

  (a)   If Participant ceases to be an employee of the Company or any Affiliate
prior to vesting of the Shares pursuant to Section 2(a) or Section 2(b), all of
Participant’s rights to all of the unvested Shares shall be immediately and
irrevocably forfeited, except that if Participant ceases to be an employee by
reason of death or Disability prior to the vesting of Shares under Section 2(a)
or Section 2(b), Participant, or his or her estate, in addition to Shares
previously vested under this Agreement shall become immediately vested, as of
the date of death, or the date of termination of employment due to Disability,
as the case may be, in all previously unvested Shares. Upon forfeiture,
Participant will no longer have any rights relating to the Shares, including the
right to vote the Shares and the right to receive cash dividends.

4



--------------------------------------------------------------------------------



 



  (b)   For purposes of this Agreement, “Disability” means leaving active
employment and qualifying for and receiving disability benefits under the
Company’s long-term disability programs as in effect from time to time.

5.   Issuance and Custody of Shares

  (a)   The Company shall cause the Shares to be evidenced in book entry form on
the books and records of its shareholders maintained by the Company and its
stock transfer agent. The Participant shall not have access to any unvested
Shares. Such Shares are subject to forfeiture, are not transferable and remain
subject to the restrictions, terms and conditions contained in the Plan and this
Agreement.     (b)   After any Shares vest pursuant to Section 2 or 4 of this
Agreement, the Company shall promptly release the restriction on the Shares and
authorize the stock transfer agent to issue them to Participant or Participant’s
legal representatives, beneficiaries or heirs, as the case may be.

6.   Securities Law Compliance       The delivery of all or any of the Shares
shall only be effective at such time that the issuance of such Shares will not
violate any state or federal securities or other laws. The Company is under no
obligation to effect any registration of the Shares under the Securities Act of
1933 or to effect any state registration or qualification of the Shares. The
Company may, in its sole discretion, delay the delivery of the Shares or place
restrictive legends on such Shares in order to ensure that the issuance of any
Shares will be in compliance with federal or state securities laws and the rules
of the New York Stock Exchange or any other exchange upon which the Company’s
Common Stock is traded.

7.   Distributions and Adjustments

  (a)   In the event that any dividend or other distribution (whether in the
form of cash, shares of Common Stock, or other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the Shares would be reasonably likely to result in the
diminution or enlargement of any of the benefits or potential benefits intended
to be made available pursuant to this Agreement (including, without limitation,
the benefits or potential benefits of provisions relating to the vesting of the
Shares and any “change in control” provision), the committee of the Board of
Directors administering the Plan (the “Committee”) shall, in order to prevent
such diminution or enlargement of any such benefits or potential benefits, make
adjustments to the award, including adjustments in the number and type of Shares
that Participant would have received; provided, however, that the number of
shares covered by the award shall always be a whole number.     (b)   Any
additional shares of Common Stock, any other securities of the Company and any
other property (except for cash dividends) distributed with respect to the
Shares prior to the date the Shares vest shall be subject to the same
restrictions, terms and

5



--------------------------------------------------------------------------------



 



      conditions as the Shares. Any cash dividends payable with respect to the
Shares shall be distributed to Participant at the same time cash dividends are
distributed to shareholders of the Company generally.     (c)   Any additional
shares of Common Stock, any securities and any other property (except for cash
dividends) distributed with respect to the Shares prior to the date such Shares
vest shall be promptly deposited with the Secretary or a custodian designated by
the Secretary to be held in custody in accordance with Section 5(a) hereof.

8.   Income Tax Withholding       In order to comply with all applicable federal
or state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant.
Participant may satisfy any applicable tax withholding obligations arising from
the receipt of, or lapse of restrictions relating to, the Shares by check
payable to the Company. In addition, Participant may, at Participant’s election,
satisfy such obligations by electing to have the Company withhold a portion of
the Shares otherwise to be delivered with a Fair Market Value (as such term is
defined in the Plan) equal to the amount of such taxes. The election must be
made on or before the date that the amount of tax to be withheld is determined.
  9.   Miscellaneous

  (a)   This Agreement is issued pursuant to the Plan and is subject to its
terms. The Plan is available for inspection during business hours at the
principal office of the Company. In addition, the Plan may be viewed on the U.S.
Bancorp Intranet Website in the Human Resources, Compensation section of such
website.     (b)   This Agreement shall not confer on Participant any right with
respect to continuance of employment with the Company or any Affiliate, nor will
it interfere in any way with the right of the Company or any Affiliate to
terminate such employment at any time.     (c)   Until the Shares shall have
been issued to Participant as provided in this Agreement, Participant shall have
the rights to receive cash dividends and vote the Shares, but shall have no
other rights of a shareholder with respect to the Shares. Participant shall have
all of the rights of a shareholder with respect to the Shares after issuance
thereof.

10.   Governing Law       This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

6

Form of Restricted Stock Award Agreement for MC members